Title: Joseph Dougherty to Thomas Jefferson, 19 April 1809
From: Dougherty, Joseph
To: Jefferson, Thomas


          Sir  Washington Apl 19. 1809
          I beg you will pardon me for not returning you thanks for the noble recommendation you were so good as to send me by Shorter. I do not see that there is any thing wanting in it.
           Mr T:J. Randolph left this place on the 4th of this month on his way to Philada—he sent spent the preceeding evening with me, he was in good health, I recieved your letter respecting the eider down coverlet, which I will take good care of, and send it by the first cary person I find going that way, your wild geese will be here in two or three weeks from this time,—this day I got the last of the documents from the printing office, I will take care to send you all in due time,—tomorrow I set out to Wilmington for the sheep Mr Dupon promised to me, if you have any commands that way, a letter will find me at Wilmington untill the third of or fourth of may, I shall as wach the post office I have many things things to wright to you of the proceedings at the Presidents house, but I have no time now
          Sir your Hble Servt Jos Dougherty
        